DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed invention is Lee (US 20170359813 A1).

Regarding claim 1, Lee teaches 
A method of a User Equipment (UE) with a first Universal Subscriber Identity Module (USIM) and a second USIM ([0007] A terminal including two or more SIMs may be referred to as a dual-SIM terminal), the method comprising: 
establishing a connection associated with the first USIM, wherein a UE state corresponding to the first USIM enters connected state ([0011] one SIM of the multi-SIM terminal operates in a connected mode); 
stopping monitoring paging in a serving cell for the second USIM ([0083] In the sleep interval 1030, SIM#2 may operate with minimum functions to save power and may not perform an operation that requires RF resources) based on a time domain pattern derived using a second UE Identifier (UE ID) associated with the second USIM ([0086] SIM#2 operating in the idle wherein the stopping monitoring paging is performed when the UE state corresponding to the first USIM is connected state and a UE state corresponding to the second USIM is idle state or inactive state ([0011] one SIM of the multi-SIM terminal operates in a connected mode and another SIM operates in an idle mode, [0083] In the sleep interval 1030, SIM#2 may operate with minimum functions to save power and may not perform an operation that requires RF resources. The RF resources may be allocated to SIM#1 while SIM#2 is in the sleep interval 1030).
Lee fails to teach or suggest 
receiving, in a serving cell for the first USIM from a network node, an indication associated with activity for the second USIM via the connection associated with the first USIM. 
Therefore, independent claim 1 is allowed.

Claim 11 is allowed for the same reason of allowing claim 1.

Dependent claims 2-10 are allowed for depending from claim 1. 
Dependent claims 12-10 are allowed for depending from claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAID M ELNOUBI/Examiner, Art Unit 2644